NO. 12-14-00233-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

CLIFFORD FAIRFAX,                                  §     APPEAL FROM THE 3RD
APPELLANT

V.                                                 §     JUDICIAL DISTRICT COURT

BRAD LIVINGSTON, ET AL,
APPELLEE                                           §     ANDERSON COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for want of jurisdiction pursuant to Texas Rule of
Appellate Procedure 42.3(a). The trial court’s judgment was signed on June 24, 2014. Under the
rules of appellate procedure, the notice of appeal must be filed within thirty days after the
judgment is signed. See TEX. R. APP. P. 26.1. Appellant did not file a motion for new trial. See
TEX. R. APP. P. 26.1(a) (providing that notice of appeal must be filed within ninety days after
judgment signed if any party timely files motion for new trial). Therefore, Appellant’s notice of
appeal was due to have been filed no later than July 24, 2014. Appellant did not file his notice of
appeal until August 11, 2014. Because Appellant’s notice of appeal was not filed on or before
July 24, 2014, it was untimely, and this court has no jurisdiction of the appeal.
       On August 15, 2014, this court notified Appellant, pursuant to Texas Rules of Appellate
Procedure 37.1 and 42.3, that his notice of appeal was untimely and there was no timely motion
for an extension of time to file the notice of appeal. Appellant was further informed that the
appeal would be dismissed unless, on or before August 25, 2014, the information filed in this
appeal was amended to show the jurisdiction of this court. The August 25, 2014 deadline has
now passed, and Appellant has neither shown the jurisdiction of this court or otherwise
responded to its August 15, 2014 notice.       Accordingly, the appeal is dismissed for want of
jurisdiction. See TEX. R. APP. P. 37.1, 42.3(a).
Opinion delivered August 27, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)


                                                           2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          AUGUST 27, 2014


                                         NO. 12-14-00233-CV


                                    CLIFFORD FAIRFAX,
                                          Appellant
                                             V.
                                  BRAD LIVINGSTON, ET AL,
                                          Appellee


                                 Appeal from the 3rd District Court
                         of Anderson County, Texas (Tr.Ct.No. 3-42087)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.